                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                      CIVIL ACTION No. 1:15-CV-559

THE CITY OF GREENSBORO,                  )
LEWIS A. BRANDON III, JOYCE              )
JOHNSON, NELSON JOHNSON,                 )
RICHARD ALAN KORITZ,                     )
SANDRA SELF KORITZ,                      )
CHARLI MAE SYKES, MAURICE                )
WARREN II, and GEORGEANNA                )
BUTLER WOMACK,                           )
                                         )
                     Plaintiffs,         )
                                         )
v.                                       )
                                         )
THE GUILFORD COUNTY                      )
BOARD OF ELECTIONS,                      )
                                         )
                     Defendant.          )
                                         )


        STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

      Pursuant to Rule 41(a)(1)(2) of the Federal Rules of Civil Procedure and the

agreement among the undersigned parties regarding any and all outstanding claims for

attorneys’ fees and costs arising from the above-captioned action, the undersigned parties

hereby stipulate to the dismissal of the Citizen Plaintiffs’ claims for attorneys’ fees and

costs arising from the trial court and appellate phases of the above-captioned action,

including as reflected in Citizen Plaintiffs’ Bill of Costs (Dkt. 146) and Motion for

Attorneys’ Fees, Expert Fees, and Litigation Expenses (Dkt. 147).




     Case 1:15-cv-00559-CCE-JLW Document 182 Filed 11/18/19 Page 1 of 3
       Respectfully submitted this 18th day of November, 2019.


By: /s/ Jeffrey Loperfido                     By: /s/ J. Mark Payne

Allison J. Riggs                              J. Mark Payne
N.C. State Bar No. 40028                      N.C. State Bar. No. 11046
allison@southerncoalition.org                 GUILFORD COUNTY
Jeffrey Loperfido                             ATTORNEY’S OFFICE
N.C. State Bar No. 52939                      P.O. Box 3427
jeff@southerncoaltion.org                     Greensboro, NC 27402
Jaclyn Maffetore                              mpayne@co.guilford.nc.us
N.C. State Bar No. 50849
jaclyn@southerncoaltion.org
SOUTHERN COALITION                            Counsel for Defendant
FOR SOCIAL JUSTICE
1415 W. Highway 54, Suite 101
Durham, NC 27707
Telephone: 919-323-3380
Facsimile: 919-323-3942

Counsel for Citizen Plaintiffs




SO ORDERED:


_______________________
United States District Judge




                                          2

     Case 1:15-cv-00559-CCE-JLW Document 182 Filed 11/18/19 Page 2 of 3
                              CERTIFICATE OF SERVICE

       This is to certify that the undersigned has on this day electronically filed the

foregoing document using the Court’s CM/ECF system, which will provide notice of

filing to all counsel of record.


       This, the 18th day of November, 2019

                                                  /s/ Jeffrey Loperfido____
                                                  Jeffrey Loperfido

                                                  Counsel for Individual Plaintiffs




     Case 1:15-cv-00559-CCE-JLW Document 182 Filed 11/18/19 Page 3 of 3
